          Case 1:21-cv-06702-LAK Document 13 Filed 09/16/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


VIRGINIA L. GIUFFRE,

               Plaintiff,                                    Case No. 21-cv-6702-LAK


v.

PRINCE ANDREW, DUKE OF YORK,
a/k/a ANDREW ALBERT CHRISTIAN
EDWARD, in his personal capacity,

               Defendant.

_____________________________________ /

      NOTICE OF PLAINTIFF’S MOTION TO APPROVE ALTERNATE SERVICE
         PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 4(f)(3) AND
     APPLICATION FOR EXECUTION OF A REQUEST FOR SERVICE ABROAD OF
        JUDICIAL DOCUMENTS PURSUANT TO THE HAGUE CONVENTION

       PLEASE TAKE NOTICE that upon the accompanying memorandum of law, Declaration

of Sigrid S. McCawley, and exhibits to the Declaration of Sigrid S. McCawley, Plaintiff Virginia

Giuffre will move this Court for an order granting Plaintiff’s Motion to Approve Alternative

Service Pursuant to Federal Rule of Civil Procedure 4(f)(3) upon Defendant Prince Andrew, Duke

of York, and finding that service on his United States counsel is sufficient to notify Defendant of

the claims against him in this matter, and the execution of a Request for Service Abroad of Judicial

Documents, pursuant to Article 3 of the Hague Convention.
        Case 1:21-cv-06702-LAK Document 13 Filed 09/16/21 Page 2 of 2




Dated: September 16, 2021                BOIES SCHILLER FLEXNER LLP

                                         /s/ David Boies
                                         David Boies
                                         Alexander Boies
                                         333 Main Street
                                         Armonk, NY 10504
                                         (914) 749-8200
                                         dboies@bsfllp.com
                                         aboies@bsfllp.com

                                         Sigrid McCawley (pro hac vice)
                                         401 E. Las Olas Blvd., Suite 1200
                                         Ft. Lauderdale, FL 33301
                                         (954) 356-0011
                                         smccawley@bsfllp.com

                                         Andrew Villacastin
                                         Sabina Mariella
                                         55 Hudson Yards
                                         New York, NY 10001
                                         (212) 446-2300
                                         avillacastin@bsfllp.com
                                         smariella@bsfllp.com

                                         Counsel for Plaintiff Virginia Giuffre
